Citation Nr: 0630576	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  04-20 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2003 RO decision that denied service 
connection for a left knee disorder.

In July 2006, a Travel Board hearing was held before the 
Board.  A transcript of this hearing is included in the 
record.


FINDINGS OF FACT

The veteran's current left knee disorder, diagnosed as 
degenerative arthritis, status post excision of medial semi-
lunar cartilage, is a residual of the veteran's inservice 
left knee injury.  


CONCLUSION OF LAW

The veteran's current left knee disorder, diagnosed as 
degenerative arthritis, status post excision of medial semi-
lunar cartilage, was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, all of the evidence submitted 
by the veteran or on her behalf.  Rather, the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to the veteran's claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within the year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  

Historically, the veteran served on active duty from April 
1962 to June 1965.  A review of his service medical records 
revealed that he injured his left knee playing basketball in 
August 1963.  This condition was diagnosed as a partial tear 
of the medial collateral ligament.   Subsequent service 
medical records revealed ongoing complaints of and treatment 
for left knee pain, swelling and stiffness.  

Post service treatment records, dated in August 1970, noted 
the veteran's history of a left knee injury years earlier, 
with recurrent episodes of locking, catching and instability 
ever since.  The report noted that he had been hospitalized 
once previously for severe effusion, but otherwise has been 
getting along with care.  Physical examination revealed 
laxity of the anterior cruciate ligament with comparison to 
the opposite side, and tenderness over the medial cartilage.  
The veteran underwent an arthrotomy and excision of the 
medial semi-lunar cartilage.  The operative report noted that 
the medial border of the medial femoral condyle had marked 
degenerative change of roughening and hypertrophic spurring.  
His hospital discharge report listed a discharge diagnosis of 
tear of the medial semi-lunar cartilage with degenerative 
osteoarthritis of the knee.  

A treatment report, dated in May 2001, noted the veteran's 
complaints of left knee pain with prolong standing.  
 
In May 2003, a VA examination for joints was conducted.  The 
report of this examination noted the veteran's history of an 
inservice left knee injury, as well as his post service left 
knee surgery in 1970.  Following this surgery, the report 
noted that the veteran had no further treatment for his left 
knee until May 2003.  Physical examination revealed knobby 
swelling of the knees, bilaterally.  There was no localized 
tenderness about the joint spaces, or on patellar 
compression.  Range of motion of the knees was reduced, 
bilaterally.  X-ray examination of the left knee revealed 
severe tri-compartmental degenerative changes, and the report 
concluded with a diagnosis of severe degenerative arthritis 
of both knees.  The VA examiner further opined that the 
veteran's inservice partial tear of the medial collateral 
ligament inservice had healed by June 1964, and that his 
present condition is unrelated to the injury in service.

In July 2006, a Travel Board hearing was conducted.  At the 
hearing, the veteran testified as to an ongoing and worsening 
left knee disorder ever since his discharge form the service.

After considering all the evidence and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran's current left knee disorder, diagnosed as 
degenerative arthritis, status post excision of medial semi-
lunar cartilage, is a residual from the inservice injury to 
the left knee, and thereby related to the veteran's service.  
Service connection is, therefore, warranted.  

As noted above, the veteran suffered a significant inservice 
injury to his left knee during service.  Post service 
treatment records reflect his ongoing complaints of left knee 
pain and locking eventually required an excision of medial 
semi-lunar cartilage just five years after his discharge.  
Surgical notes at that time list findings of marked 
degenerative changes of the knee.  Since then, the veteran 
has testified as to an ongoing complaints of left knee pain, 
instability and swelling, and his arthritis is now severe.  
Thus, it is reasonable to link the veteran's current left 
knee disorder, diagnosed as degenerative arthritis, status 
post excision of medial semi-lunar cartilage, with his 
inservice left knee injury.  

The Board acknowledges that the VA examiner in May 2003 
provided an opinion which does not support the veteran's 
claim in this matter.  The examiner providing that opinion, 
however, failed to consider the critical evidence which was 
added to the file in August 2003, including the treatment 
records reflecting the veteran's post service left knee 
surgery and presence of arthritis as early as in August 1970.  
Thus, the probative value of this opinion is significantly 
diminished, and with resolution of reasonable doubt in favor 
of the veteran, service connection for his current left knee 
disorder is warranted.  

As the Board has fully granted the veteran's claim for 
service connection, a detailed discussion of the VA's duties 
to assist and notify is unnecessary.  Any potential failure 
of VA in fulfilling its duties to notify and assist the 
veteran is essentially harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Even though the 
notice was inadequate on these two

elements, lack of notice will not be unfair to the veteran in 
this case because the RO will be responsible for addressing 
any notice defect with respect to the rating and effective 
date elements when effectuating the award.


ORDER

Service connection for a left knee disorder is granted.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


